Order entered May 23, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00052-CV

                                 KOZAMESA, INC., Appellant

                                                 V.

             MERIDIAN MORTGAGE INVESTORS FUND V, LLC, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-15377

                                             ORDER
       We GRANT appellant’s May 20, 2013 second motion for an extension of time to file a

brief. Appellant shall file its brief on or before June 10, 2013.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE